DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 9/29/21 has been accepted and entered. Accordingly, claims 1, 4-8, 11-15 and 18-20 are amended. 
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot in view of the new grounds of rejection necessitated by applicant’s amendment.
However, at least one argument remains relevant to the current rejection. 
With respect to the 112(a) and (b) rejections, Applicant states “Applicant has amended claims 1, 4, 8, 11, 15, and 18 in order to more clearly enable and define the features thereof in satisfaction of 35 USC § 112” (Amend. 7-8). Claim 1 has been amended to address the substance of the 112 rejections such that the rejection of claims 1-7 in the non-final office action are withdrawn. However the amendment to claims 1-7 has resulted in additional 112 rejections for new reasons outlined below. With respect to claims 8 and 15, the claims have not been amended to address the substance of the 112 rejections such that the rejections are maintained. In addition no arguments are presented with respect to the 112 rejections. 
Although applicant has presented arguments with respect to the rejection of extensively amended claim 1 in view of White, this rejection has been withdrawn in view of the amendments and a new rejection has been issued. 
With respect to claims 8-20 rejected in view of White, no arguments are presented since the arguments with respect to claim 1 are only presented with respect to newly added limitations of claim 1 not added to claims 8-20. 


Specification
The disclosure is objected to because of the following informalities: ¶ 40 of the published specification recites “Classifier 1 can a decision”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
With respect to claims 1-7, the claims have been amended to remove the limitation “determining, by the one or more processors, based on a threshold, whether to provide a driver of the first vehicle with a visual clue to assist with navigating through the identified potential confusion point”, however, claim 1 still recites “responsive to determining to provide the visual clue”.  Accordingly, claim 1 is rejected for lack of antecedent basis. 
Accordingly, claims 1-7 are further rejected for failing to interrelate an essential element, since in order to respond to determining to provide a visual clue, a determination to provide the visual clue must first be made. 

However, as noted in MPEP 2173.05(b), “relative terminology”, section II states: “reference to an object that is variable may render the claim indefinite”.  Here, an identification of what points are and are  not potentially confusing for any given driver relies upon an unknown and unknowable estimation, i.e., the mental state of any given driver, which is also variable between different drivers. 
Furthermore, claims 8 and 15 fail to specify what ensures the driver is potentially confused by a particular point. The specification also fails to detail the metes and bounds of what qualifies as “potential confusion”.  In addition, the dependent claims are rejected based on their dependency. 
 
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Specifically, with respect to claims 8 and 15, the limitation  “determine based on a threshold, whether to provide a driver of the first vehicle with a visual clue to assist with navigating through the identified potential confusion point” and the claim 1 
For example, specification indicates in ¶40:
	“INC 112 can identify whether or not a visual clue suggestion is needed ( or likely to be needed) at time (t) based on Classifier 1:
	
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	wherein, represents the captured details of the vehicle the driver is driving (i.e., Vl) at different moments in time during Vl' s navigation route; fu driver represents the captured details of the driver of Vl; f1 ..m live-s"" am represents the captured details of the current surrounding area through video feed; and f1 . .n current navigation rep resents the captured details of the current navigation suggestions and trip information. In various embodiments, Classifier 1 can generate a binary output at time (t) to identify whether the driver of Vl needs (or would benefit from) a visual clue at a particular point in time, in which a binary output can be one or more ones and/or one or more zeros. In various embodiments the output of 1 from the classifier would indicate a visual clue is required and an output of 0 would indicate no visual clue
is required by using a simple step function as the activation function for the classifier to the binary output of Classifier 1. For example, if a weighted output from the classifier is greater than 0.5, a step function can map the classifier to + 1, otherwise the step function outputs 0.” 
	However, “classifier 1” merely exemplifies that various factors can be used in the “visual clue classifier” function without providing any clues as to what equation is used or how the output of the function could result in an output between 0 and 1 or an output of 1 or 0. Other than “classifier 1” the specification merely states that any classifier known in the art could be used (¶ 40). Accordingly, one of ordinary skill in the art would not be able to make or use the claimed invention that is required to determine . . . based on a threshold, whether to provide a driver of the first vehicle with a visual clue, since the specification fails to provide sufficient guidance without resorting to undue experimentation as to how this determination based on a threshold is achieved. For example, although inputs are provided, the guidance in the specification amounts to a black box without providing guidance as to how the inputs are translated into outputs. 
enablement requirement of 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without "undue experimentation." See, e.g., In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); MPEP 2161.01, III. 
“The Federal Circuit has stated that "‘[i]t is the specification, not the knowledge of one skilled in the art, that must supply the novel aspects of an invention in order to constitute adequate enablement.’" Auto. Technologies, 501 F.3d at 1283, 84 USPQ2d at 1115 (quoting Genentech, Inc. v. Novo Nordisk A/S, 108 F.3d 1361, 1366, 42 USPQ2d 1001, 1005 (Fed. Cir. 1997)). The rule that a specification need not disclose what is well known in the art is "merely a rule of supplementation, not a substitute for a basic enabling disclosure." Genentech, 108 F.3d at 1366.  See MPEP 2161.01, III. 

Similarly, Claim claims 3-5, 10-12, and 17-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement for the limitation “calculating . . . a confusion score for the one or more vehicles”, recited in claims 3, 10 and 17. Like classifier 1, classifier 2 merely exemplifies that various input factors can be used without providing any clues as to what equation is used or how the output of the function could result in an output “confusion score” (¶ 44 ““location of object and the image (I(O)), predicted speed of the vehicle (Speed), scale of the object (S), current viewing angle (0), vehicle visibility score (Vs), current location information (Loe), route navigation information (R).”) or how factors such as speed, scale, viewing angle, location and route navigation relate to a confusion score being low or high (i.e., as required in claim 4 “lowest confusion score”). For example, one of ordinary skill in the art would not know how to rank or provide a confusion score, i.e., would a vehicle speed of 50 MPH, a 30 degree viewing angle and an overcast visibility be ranked higher than inputs of a vehicle speed of 30 MPH, a 90 degree viewing angle and a nighttime visibility? In addition, various factors in Classifier 2 have no explanation, units of measure or objective standards to know what these factors represent. For example, “visibility score” does not appear elsewhere in the specification and the only other reference to visibility is “it is dark out (e.g., low visibility)”. It is unclear how the factor of low visibility would interrelate with other factors to provide any clear standards for a “confusion score for the one or more vehicles” or “ranking” or “lowest confusion score”. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 8-13 and 15-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Application Publication No. 2019/0056237 to White et al. (White)
With respect to claims 8 and 15 White discloses a method for guiding a vehicle with visual clues, the method comprising: 
identifying, by one or more processors, details of an area around a first vehicle; 
(510, 520, FIG. 5; ¶5 “a captured image of the surrounding environment of the vehicle, the image having a field of view comprising at least part of a field of view of the driver. The method further includes identifying an object in the captured image”; ¶ 23 “identify objects within a field of view of the driver and analyze the identified objects in conjunction with the current position of the vehicle”; ¶70; 
identifying, by the one or more processors, a potential confusion point1 in a navigation route of the first vehicle; 
(¶¶19-20 “Navigation instructions provided by navigation applications and systems are sometimes difficult to follow . . . and some people are not adept at relating these simplified abstractions to actual geographic features . . . For example, some intersections, or street crossings at oblique angles, inadequate and/or unclear (because, for example, a junction or road name may not be visible to a driver)”) 
determining, by the one or more processors, based on a threshold, whether to provide a driver of the first vehicle with a visual clue2 to assist with navigating through the identified potential confusion point;
(¶25 “Guidance (or navigation instructions) generated by embodiments may be optionally used depending on a number of factors”; ¶53 “Based on the identified object and planned route for the vehicle, a navigation instruction may be generated for the driver”; ¶55 “instruction engine 340 is also adapted to determine whether and when to issue such navigation instructions to a driver of the vehicle. Thus, when it is determined appropriate, the instruction engine 340 provides generated navigation instructions to an output interface 345 of the satellite-based navigation system 310”; claim 6 “determine if the direction of movement of the first object corresponds to the route for the vehicle, and, if it is determined that the direction of movement of the first object corresponds to the route for the vehicle, to generate navigation instructions for the driver which include an instruction instructing the driver to follow the first object”; ¶ 59 “navigation instructions system 350 uses information from the GPS 320, the route planner 330 and the object identifier 370 to determine which (if any) vehicle in a scene visible to the driver may be used for route guidance”; ¶66 “The delta values may be used to determine in which direction an identified vehicle is moving. When combined with information from the satellite navigation system, it may be determined whether the bounding box is moving along the route yet to be traveled by the driver. If the bounding box is determined to be moving along the planned route, it may be determined to instruct the driver to follow the 
responsive to determining to provide the visual clue, identifying, by the one or more processors, one or more visual clues from an area surrounding the first vehicle and outputting, by the one or more processors, the identified one or more visual clues to the driver.
(¶ 20 “navigation instructions may be generated based on the identified object, so as to provide an instruction which may be presented in a context of the driver's view or the circumstances of the environment surrounding the vehicle. Embodiments may therefore provide situational directions that account for one or more objects that may be visible to the driver [[i.e., visual clue]] of the vehicle. In this way, more natural instructions (e.g. common language and expressions) may be provided to a driver which, for instance, comprise cues accounting for an object in sight of the driver”; ¶ 22 “generate navigation instructions that include a current context of the route . . . provide additional assistance or clues to a driver of a vehicle based on objects which may be visible to the driver of the vehicle”; ¶26 “selecting an object (such as a vehicle or person) in the driver's view and generating a direction/instruction for the driver which refers or relates to the selected object”; ¶36 “output interface adapted to generate a visible or audible output signal for communicating the generated navigation instructions to the driver”; claim 6 “determine if the direction of movement of the first object corresponds to the route for the vehicle, and, if it is determined that the direction of movement of the first object corresponds to the route for the vehicle, to generate navigation instructions for the driver which include an instruction instructing the driver to follow the first object”; claim 11 “generating an instruction including a reference to the visual property of the first vehicle”; ¶ 69 “If a bounding box is determined to be travelling along the route yet to be traveled by the driver, the situational navigator may provide an output to the instruction engine 340. Such an output may comprise information relating to the identified object (e.g. car), a color of the identified object (e.g. blue), and a direction of travel or road name being navigated ( e.g. New Road). This may enable the instruction engine 340 to optionally construct an instruction to the driver such as "Turn left into New Road, following the blue car ahead"). 
With respect to claims 9 and 16 White discloses identifying, by the one or more processors, one or more vehicles around the first vehicle; and 

(¶ 69 “If a bounding box is determined to be travelling along the route yet to be traveled by the driver, the situational navigator may provide an output to the instruction engine 340. Such an output may comprise information relating to the identified object (e.g. car), a color of the identified object (e.g. blue), and a direction of travel or road name being navigated ( e.g. New Road). This may enable the instruction engine 340 to optionally construct an instruction to the driver such as "Turn left into New Road, following the blue car ahead"; ¶70 “Information about the identified object analyzed in conjunction with current location of the vehicle and a planned route of the vehicle for the purpose of determining in the identified object may be useful as a reference point/marker in guidance instructions for the vehicle”; claim 5 “determine a direction of movement of the first object based on the first and second images and to generate navigation instructions further based on the determined direction of movement of the first object”; claim 6 “determine if the direction of movement of the first object corresponds to the route for the vehicle, and, if it is determined that the direction of movement of the first object corresponds to the route for the vehicle, to generate navigation instructions for the driver which include an instruction instructing the driver to follow the first object”’; ¶ 59 “navigation instructions system 350 uses information from the GPS 320, the route planner 330 and the object identifier 370 to determine which (if any) vehicle in a scene visible to the driver may be used for route guidance”; ¶66 “The delta values may be used to determine in which direction an identified vehicle is moving. When combined with information from the satellite navigation system, it may be determined whether the bounding box is moving along the route yet to be traveled by the driver. If the bounding box is determined to be moving along the planned route, it may be determined to instruct the driver to follow the identified vehicle associated with the bounding box for example”; ¶68 “over several frames the direction of a bounding box may be tracked by assessing the route taken by the bounding box across a series of images” wherein the predetermined amount of time is known based on the number of frames and the frame rate). 
3 for the one or more vehicles.
(claim 6 “determine if the direction of movement of the first object corresponds to the route for the vehicle, and, if it is determined that the direction of movement of the first object corresponds to the route for the vehicle, to generate navigation instructions for the driver which include an instruction instructing the driver to follow the first object”; claim 7 “navigation unit is adapted to determine a current location of the object based on: the current location of the vehicle; and a location and dimension of the object in the image” wherein the score can be a binary 1 or 0 (Spec. ¶ 44 “The confusion score can be a binary output comprising one or more ones and/or one or more zeros”), i.e., follow or do not follow, wherein a vehicle moving in the same direction as the own vehicle planned path is easier to follow than if the vehicle is not moving in the same direction as the own vehicle planned path, and includes factors used in the confusion score (Spec. ¶ 44) , i.e.,  location of the object and the image, current location, scale and navigation information (claims 6-7, ¶68 “object detection can be normalized to determine an average position and size for the bounding box”);  ¶ 59 “navigation instructions system 350 uses information from the GPS 320, the route planner 330 and the object identifier 370 to determine which (if any) vehicle in a scene visible to the driver may be used for route guidance”; ¶66 “The delta values may be used to determine in which direction an identified vehicle is moving. When combined with information from the satellite navigation system, it may be determined whether the bounding box is moving along the route yet to be traveled by the driver. If the bounding box is determined to be moving along the planned route, it may be determined to instruct the driver to follow the identified vehicle associated with the bounding box for example”; 

With respect to claim 11, White discloses ranking, by the one or more processors, the confusion score of two or more vehicles; and 
selecting, by the one or more processors, a vehicle with the lowest confusion score for the driver of the first vehicle to follow.

(White, claim 6 “determine if the direction of movement of the first object corresponds to the route for the vehicle, and, if it is determined that the direction of movement of the first object corresponds to the route for the vehicle, to generate navigation instructions for the driver which include an instruction instructing the driver to follow the first object”; claim 7 “navigation unit is adapted to determine a current location of the object based on: the current location of the vehicle; and a location and dimension of the object in the image”); ¶ 59 “navigation instructions system 350 uses information from the GPS 320, the route planner 330 and the object identifier 370 to determine which (if any) vehicle in a scene visible to the driver may be used for route guidance”; ¶66 “The delta values may be used to determine in which direction an identified vehicle is moving. When combined with information from the satellite navigation system, it may be determined whether the bounding box is moving along the route yet to be traveled by the driver. If the bounding box is determined to be moving along the planned route, it may be determined to instruct the driver to follow the identified vehicle associated with the bounding box for example”) 

	With respect to claim 12 White discloses identifying, by the one or more processors, visual clues based on the selected vehicle's description.
(White, ¶69 “Such an output may comprise information relating to the identified object (e.g. car), a color of the identified object (e.g. blue), and a direction of travel or road name being navigated ( e.g. New Road). This may enable the instruction engine 340 to optionally construct an instruction to the driver such as "Turn left into New Road, following the blue car ahead"; claim 11 “generating an instruction including a reference to the visual property of the first vehicle”)

With respect to claims 13 and 19 White discloses wherein identifying the visual clues comprises: 
identifying, by the one or more processors, one or more unique aspects to disambiguate a second vehicle from other vehicles.

name being navigated ( e.g. New Road). This may enable the instruction engine 340 to optionally construct an instruction to the driver such as "Turn left into New Road, following the blue car ahead"; 

With respect to claim 18, White discloses program instructions to rank the confusion score of the two or more vehicles and select a vehicle with the lowest confusion score for the driver of the first vehicle to follow; and
(White, i.e., the score can be a binary 1 or 0 (Spec. ¶ 44) and multiple vehicles in the surrounding area can be evaluated, i.e., follow or do not follow, for each of the multiple vehicles, wherein only one vehicle is selected such that it is ranked higher than the non-selected vehicle)
(White, claim 6 “determine if the direction of movement of the first object corresponds to the route for the vehicle, and, if it is determined that the direction of movement of the first object corresponds to the route for the vehicle, to generate navigation instructions for the driver which include an instruction instructing the driver to follow the first object”; claim 7 “navigation unit is adapted to determine a current location of the object based on: the current location of the vehicle; and a location and dimension of the object in the image”); ¶ 59 “navigation instructions system 350 uses information from the GPS 320, the route planner 330 and the object identifier 370 to determine which (if any) vehicle in a scene visible to the driver may be used for route guidance”; ¶66 “The delta values may be used to determine in which direction an identified vehicle is moving. When combined with information from the satellite navigation system, it may be determined whether the bounding box is moving along the route yet to be traveled by the driver. If the bounding box is determined to be moving along the planned route, it may be determined to instruct the driver to follow the identified vehicle associated with the bounding box for example”) 
program instructions to identify visual clues based on the selected vehicle's description
. 

Claims 1-2, 6-9, 13-16 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Application Publication No. 20190179331 to Heo et al. (Heo)
With respect to claims 1, 8 and 15, Heo discloses a method for guiding a vehicle with visual clues, the method comprising: 
identifying, by one or more processors, details of an area around a first vehicle; 
(s1004, s1005, FIG. 10)
identifying, by the one or more processors, a potential confusion point4 in a navigation route of the first vehicle wherein the confusion point is a point in the navigation route with a plurality of divergences from the navigation route; 
(i.e., S1001, FIG. 10 “START TO GUIDE WHEN VEHICLE REACHES POINT WHERE ROUTE
GUIDANCE IS REQUIRED”; ¶¶ 303-305 “the point where the route guidance is required may include a n intersection i n which the road described above is required be changed. In some implementations,
the point where the route guidance is required may include all the points where route guidance is required, such as a point where the road should be changed at an intersection, a point where a U-turn should be made, a point where the vehicle should enter an alley, and the like”; ¶275 “area within a predetermined distance from an intersection where the road should be changed”)
correlating, by a central server, a global positioning system navigation path of the first vehicle with a global positioning system of a second vehicle having a similar navigation path as the first vehicle and is within a predetermined range of the first vehicle, wherein the correlation ends after the first vehicle crosses the confusion point; 
(¶320-322 “the other vehicle may be another vehicle which is due to enter the same road as that of the present vehicle. The processor 870 may communicate with the other vehicle through the communication unit 810 and determine whether or not the vehicle may be used as a reference of guidance based on route information of the other vehicle received from the other vehicle; ¶ 364 “The processor 870 may receive route information set in the other vehicle from the other vehicle. In some implementations, the processor 870 may compare the route information set in the other vehicle with the route information preset in the current vehicle and determine whether the roads to be entered at the intersection are the same.”). 
(Heo, s1010, s1014 “CONTINUOUSLY GUIDE UNTIL VEHICLE PASSES THROUGH CORRESPONDING POINT”, finish guiding, FIG. 10, wherein the distance from start of guidance to corresponding point is predetermined and known, i.e., ¶285 – 286 “predetermined distance . . . guidance information . . . enters an area within the predetermined distance from the intersection”)
determining, by the one or more processors, based on a threshold, whether to provide a driver of the first vehicle with a visual clue5 to assist with navigating through the identified potential confusion point;
(S1009, S1011,FIG. 1; ¶ 377 “the processor 870 may output the guidance information again based on at least one of whether the driver's request for re-output ( or a user command to ask again) is received, whether or not the driver looks at the object used in the guidance information, whether or not the operation of the vehicle satisfying the preset condition is performed”; ¶¶ 428-430 “determine whether visibility of the camera is higher than a reference value (S1509). Visibility of the camera may be expressed as a predetermined numerical value. Whether or not visibility of the camera is higher than the reference value may correspond to whether an external environment of the vehicle does not correspond to a specific condition. For example, the processor 870 may determine whether the external environment of the vehicle corresponds to the specific condition. For example, a state that the external environment corresponds to a specific condition may include a state where visibility of the camera is poor or not 
 (i.e., S1001, FIG. 10 “START TO GUIDE WHEN VEHICLE REACHES POINT WHERE ROUTE
GUIDANCE IS REQUIRED”; ¶¶ 303-305 “the point where the route guidance is required may include an intersection in which the road described above is required be changed. In some implementations, the point where the route guidance is required may include all the points where route guidance is required, such as a point where the road should be changed at an intersection, a point where a U-turn should be made, a point where the vehicle should enter an alley, and the like”; ¶275 “area within a predetermined distance from an intersection where the road should be changed”)
responsive to determining to provide the visual clue, identifying, by the one or more processors, one or more visual clues from an area surrounding the first vehicle; and 
(¶421 “the processor 870 may analyze characteristics of the other vehicle included in the user command and the operation of the vehicle (S1505). The characteristics of the other vehicle may include, for example, a vehicle type, a model name, a color, a number, a position, a motion, and the like”)
outputting, by the one or more processors, the identified one or more visual clues to the driver.
(FIG. 12, 1220 “please follow “white vehicle” which is turning right”, shown below): 

    PNG
    media_image2.png
    348
    361
    media_image2.png
    Greyscale


With respect to claims 2, 9 and 16, Heo discloses identifying, by the one or more processors, one or more vehicles around the first vehicle; and determining, by the one or more processors, a portion of a navigation route for the one or more vehicles around the first vehicle for a predetermined amount of time.
(¶320-322 “the other vehicle may be another vehicle which is due to enter the same road as that of the present vehicle. The processor 870 may communicate with the other vehicle through the communication unit 810 and determine whether or not the vehicle may be used as a reference of guidance based on route information of the other vehicle received from the other vehicle; ¶ 364 “The processor 870 may receive route information set in the other vehicle from the other vehicle. In some implementations, the processor 870 may compare the route information set in the other vehicle with the route information preset in the current vehicle and determine whether the roads to be entered at the intersection are the same.”). 

With respect to claims 6, 13 and 19, Heo discloses identifying, by the one or more processors, one or more visual clues based on the selected vehicle's description (¶ 321 “When the other vehicle that may be used as guidance exists, the processor 870 may analyze features of the other vehicle (S1 0 09). 

With respect to claims 7, 14 and 20, Heo discloses wherein outputting one or more visual clues comprises instructing the driver of the first vehicle to follow the visual clues for a predetermined time or distance, wherein the visual clues comprise the color and license plate number of the second vehicle (s1010, s1014 “CONTINUOUSLY GUIDE UNTIL VEHICLE PASSES THROUGH CORRESPONDING POINT”, finish guiding, FIG. 10, wherein the distance from start of guidance to corresponding point is predetermined and known, i.e., ¶285 – 286 “predetermined distance . . . guidance information . . . enters an area within the predetermined distance from the intersection”) (¶ 321 “When the other vehicle that may be used as guidance exists, the processor 870 may analyze features of the other vehicle (S1 0 09). For example, the characteristics of the other vehicle may include a vehicle type, a model name, a color, a number, a location, a movement, and the like”)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication No. 20190056237 to White et al. (White) in view of US Patent Application Publication No. 20190179331 to Heo et al. (Heo)

identifying, by one or more processors, details of an area surrounding a first vehicle; 
(510, 520, FIG. 5; ¶5 “a captured image of the surrounding environment of the vehicle, the image having a field of view comprising at least part of a field of view of the driver. The method further includes identifying an object in the captured image”; ¶ 23 “identify objects within a field of view of the driver and analyze the identified objects in conjunction with the current position of the vehicle”; ¶70; 
identifying, by the one or more processors, a confusion point6 in a navigation route of the first vehicle, wherein the confusion point is a point in the navigation route with a plurality of divergences from the navigation route; 
(¶¶19-20 “Navigation instructions provided by navigation applications and systems are sometimes difficult to follow . . . and some people are not adept at relating these simplified abstractions to actual geographic features . . . For example, some intersections, or street crossings at oblique angles, may not appear in real life as they do on a displayed map. Additionally, in some areas and/or circumstances, geographic features may not be easily visible and/or may be unclear, which also can make navigation instructions difficult to follow . . . navigation instructions may be generated based on . . . the circumstances of the environment surrounding the vehicle”; ¶ 22 “a current context of the route . . . may provide additional assistance or clues to the driver . . . advantageous because a current context or circumstance of the vehicle and/or the driver's view may prevent identification of such landmarks or geographic features ( e.g. because they may be hidden behind a vehicle in the driver's view)”; ¶25; ¶70 “situations where conventional guidance instructions are inadequate and/or unclear (because, for example, a junction or road name may not be visible to a driver)”)
 correlating, by a central server (i.e., 104, 106, FIG. 1; ¶ 39 “first server 104 provides . . . applications to the clients 110, 112, and 114”; ¶52), a global positioning system navigation path of the first vehicle direction of movement of a second vehicle having a similar navigation path as the first vehicle and is within a predetermined range of the first vehicle, wherein the correlation ends after the first vehicle crosses the confusion point;
(¶37 “a direction of movement of the identified first object may be determined and navigation instructions may then be generated based on the determined direction of movement of the first object. For example, an embodiment may identify a red car ahead turning in to a road of a planned route, and then generate a navigation instruction which communicates to the driver "Turn left in to New Road where the red car just went on the left".”)
(¶38 “if it is determined that the direction of movement of the first object (such as a car for example) corresponds to the route for the vehicle, navigation instructions may be generated for the driver which include an instruction instructing the driver to follow the first object”)
(GPS of first vehicle ¶57 “information about a current location of the vehicle from the GPS 320 and routing information for the vehicle from the route planner 300”; ¶59; ¶65
(second vehicle similar navigation path as the first vehicle ¶ 66 “The delta values may be used to determine in which direction an identified vehicle is moving. When combined with information from the satellite navigation system, it may be determined whether the bounding box is moving along the route yet to be traveled by the driver. If the bounding box is determined to be moving along the planned route, it may be determined to instruct the driver to follow the identified vehicle associated with the bounding box for example”; ¶ 67-68)
responsive to determining to provide the visual clue, identifying, by the one or more processors, one or more visual clues from an area surrounding the first vehicle and outputting, by the one or more processors, the identified one or more visual clues to the driver.
 (¶25 “Guidance (or navigation instructions) generated by embodiments may be optionally used depending on a number of factors”; ¶53 “Based on the identified object and planned route for the vehicle, a navigation instruction may be generated for the driver”; ¶55 “instruction engine 340 is also adapted to determine whether and when to issue such navigation instructions to a driver of the vehicle. Thus, when it is determined appropriate, the instruction engine 340 provides generated navigation instructions to an output interface 345 of the satellite-based navigation system 310”; claim 6 “determine if the direction of movement of the first object corresponds to the route for the vehicle, and, if it is determined that the direction of movement of the first object corresponds to the route for the vehicle, to generate navigation instructions for the driver which include an instruction instructing the driver to follow the first object”; ¶ 59 “navigation instructions system 350 uses information from the GPS 320, the route planner 330 and the object identifier 370 to determine which (if any) vehicle in a scene visible to the driver may be used for route guidance”; ¶66 “The delta values may be used to determine in which direction an identified vehicle is moving. When combined with information from the satellite navigation system, it may be determined whether the bounding box is moving along the route yet to be traveled by the driver. If the bounding box is determined to be moving along the planned route, it may be determined to instruct the driver to follow the identified vehicle associated with the bounding box for example” wherein each of the underlined determinations inherently require a threshold determination)
 (¶ 20 “navigation instructions may be generated based on the identified object, so as to provide an instruction which may be presented in a context of the driver's view or the circumstances of the environment surrounding the vehicle. Embodiments may therefore provide situational directions that account for one or more objects that may be visible to the driver [[i.e., visual clue]] of the vehicle. In this way, more natural instructions (e.g. common language and expressions) may be provided to a driver which, for instance, comprise cues accounting for an object in sight of the driver”; ¶ 22 “generate navigation instructions that include a current context of the route . . . provide additional assistance or clues to a driver of a vehicle based on objects which may be visible to the driver of the vehicle”; ¶26 “selecting an object (such as a vehicle or person) in the driver's view and generating a direction/instruction for the driver which refers or relates to the selected object”; ¶36 “output interface adapted to generate a visible or audible output signal for communicating the generated navigation instructions to the driver”; claim 6 “determine if the direction of movement of the first object corresponds to the route for the vehicle, and, if it is determined that the direction of movement of the first object corresponds to the route for the vehicle, to generate navigation instructions for the driver which include an instruction instructing the driver to follow the first object”; claim 11 “generating an instruction including a reference to the visual property of the first vehicle”; ¶ 69 “If a bounding box is determined to be travelling along the route yet to be traveled by the driver, the situational navigator may provide an output to the instruction engine 340. Such an output may comprise information relating to the identified object (e.g. 
Although White discloses correlating, by a central server, a global positioning system navigation path of the first vehicle direction of movement of a second vehicle having a similar navigation path as the first vehicle, White does not explicitly disclose the direction of movement is ascertained by a global positioning system of a second vehicle, rather White uses a comparison of movement of the second vehicle in a video to determine if the second vehicle has a similar navigation path to the first vehicle, as cited above. 
Heo, from the same field of endeavor, discloses the direction of movement of the second vehicle is ascertained a global positioning system of a second vehicle wherein the correlation ends after the first vehicle crosses the confusion point
(¶320-322 “the other vehicle may be another vehicle which is due to enter the same road as that of the present vehicle. The processor 870 may communicate with the other vehicle through the communication unit 810 and determine whether or not the vehicle may be used as a reference of guidance based on route information of the other vehicle received from the other vehicle; ¶ 364 “The processor 870 may receive route information set in the other vehicle from the other vehicle. In some implementations, the processor 870 may compare the route information set in the other vehicle with the route information preset in the current vehicle and determine whether the roads to be entered at the intersection are the same.”)
 (Heo, s1010, s1014 “CONTINUOUSLY GUIDE UNTIL VEHICLE PASSES THROUGH CORRESPONDING POINT”, finish guiding, FIG. 10, wherein the distance from start of guidance to corresponding point is predetermined and known, i.e., ¶285 – 286 “predetermined distance . . . guidance information . . . enters an area within the predetermined distance from the intersection”)
Accordingly, it would have been obvious to one of ordinary skill in the art at the time of invention to implement ascertaining movement of the second vehicle using a global positioning system of a second vehicle, as disclosed by Heo, in the system of White, in order to provide a more robust and accurate second vehicle movement prediction than would otherwise occur using camera object recognition. For 

With respect to claim 2, White in view of Heo disclose identifying, by the one or more processors, one or more vehicles around the first vehicle; and 
determining, by the one or more processors, a portion of a navigation route for the one or more vehicles around the first vehicle for a predetermined amount of time.
(¶320-322 “the other vehicle may be another vehicle which is due to enter the same road as that of the present vehicle. The processor 870 may communicate with the other vehicle through the communication unit 810 and determine whether or not the vehicle may be used as a reference of guidance based on route information of the other vehicle received from the other vehicle; ¶ 364 “The processor 870 may receive route information set in the other vehicle from the other vehicle. In some implementations, the processor 870 may compare the route information set in the other vehicle with the route information preset in the current vehicle and determine whether the roads to be entered at the intersection are the same.”). 
(White, ¶ 69 “If a bounding box is determined to be travelling along the route yet to be traveled by the driver, the situational navigator may provide an output to the instruction engine 340. Such an output may comprise information relating to the identified object (e.g. car), a color of the identified object (e.g. blue), and a direction of travel or road name being navigated ( e.g. New Road). This may enable the instruction engine 340 to optionally construct an instruction to the driver such as "Turn left into New Road, following the blue car ahead"; ¶70 “Information about the identified object analyzed in conjunction with current location of the vehicle and a planned route of the vehicle for the purpose of determining in the identified object may be useful as a reference point/marker in guidance instructions for the vehicle”; claim 5 “determine a direction of movement of the first object based on the first and second images and to generate navigation instructions further based on the determined direction of movement of the first object”; claim 6 “determine if the direction of movement of the first object corresponds to the route for the 
With respect to claim 3, White in view of Heo disclose calculating, by the one or more processors, a confusion score7 for the one or more vehicles.
(White, claim 6 “determine if the direction of movement of the first object corresponds to the route for the vehicle, and, if it is determined that the direction of movement of the first object corresponds to the route for the vehicle, to generate navigation instructions for the driver which include an instruction instructing the driver to follow the first object”; claim 7 “navigation unit is adapted to determine a current location of the object based on: the current location of the vehicle; and a location and dimension of the object in the image” wherein the score can be a binary 1 or 0 (Spec. ¶ 44 “The confusion score can be a binary output comprising one or more ones and/or one or more zeros”), i.e., follow or do not follow, wherein a vehicle moving in the same direction as the own vehicle planned path is easier to follow than if the vehicle is not moving in the same direction as the own vehicle planned path, and includes factors used in the confusion score (Spec. ¶ 44) , i.e.,  location of the object and the image, current location, scale and navigation information (claims 6-7, ¶68 “object detection can be normalized to determine an 

With respect to claim 4, White in view of Heo disclose
ranking, by the one or more processors, the confusion score of two or more vehicles; and 
selecting, by the one or more processors, a vehicle with the lowest confusion score for the driver of the first vehicle to follow.
(White, i.e., the score can be a binary 1 or 0 (Spec. ¶ 44) and multiple vehicles in the surrounding area can be evaluated, i.e., follow or do not follow, for each of the multiple vehicles, wherein only one vehicle is selected such that it is ranked higher than the non-selected vehicle)
(White, claim 6 “determine if the direction of movement of the first object corresponds to the route for the vehicle, and, if it is determined that the direction of movement of the first object corresponds to the route for the vehicle, to generate navigation instructions for the driver which include an instruction instructing the driver to follow the first object”; claim 7 “navigation unit is adapted to determine a current location of the object based on: the current location of the vehicle; and a location and dimension of the object in the image”); ¶ 59 “navigation instructions system 350 uses information from the GPS 320, the route planner 330 and the object identifier 370 to determine which (if any) vehicle in a scene visible to the driver may be used for route guidance”; ¶66 “The delta values may be used to determine in which direction an identified vehicle is moving. When combined with information from the satellite navigation system, it may be determined whether the bounding box is moving along the route yet to be traveled by the driver. If the bounding box is determined to be moving along the planned route, it may be determined to instruct the driver to follow the identified vehicle associated with the bounding box for example”) 

With respect to claim 5, White in view of Heo disclose identifying, by the one or more processors, visual clues based on the selected vehicle's description.
(White, ¶69 “Such an output may comprise information relating to the identified object (e.g. car), a color of the identified object (e.g. blue), and a direction of travel or road name being navigated ( e.g. New Road). This may enable the instruction engine 340 to optionally construct an instruction to the driver such as "Turn left into New Road, following the blue car ahead"; claim 11 “generating an instruction including a reference to the visual property of the first vehicle”)
(Heo, ¶ 321 “When the other vehicle that may be used as guidance exists, the processor 870 may analyze features of the other vehicle (S1 0 09). For example, the characteristics of the other vehicle may include a vehicle type, a model name, a color, a number, a location, a movement, and the like”)

With respect to claim 6, White in view of Heo disclose wherein identifying the visual clues comprises: 
identifying, by the one or more processors, one or more unique aspects to disambiguate a second vehicle from other vehicles.
(White, ¶62 “an output of the object identifier 370 comprises a plurality of vehicle bounding boxes 390 with associated color information and/or object identification and a delta indicating positioning of the bounding box in a previous video frame”; ¶ 64 “color string could be hex ( as shown) or a color name e.g. "blue". The object string may be anything that the object identifier is adapted to detect such as a "car", "van", "lorry", "Supermarket lorry", "police car", etc.”; ¶69 “an output may comprise information relating to the identified object (e.g. car), a color of the identified object (e.g. blue), and a direction of travel or road
name being navigated ( e.g. New Road). This may enable the instruction engine 340 to optionally construct an instruction to the driver such as "Turn left into New Road, following the blue car ahead")
	(Heo, (¶ 321 “When the other vehicle that may be used as guidance exists, the processor 870 may analyze features of the other vehicle (S1 0 09). For example, the characteristics of the other vehicle may include a vehicle type, a model name, a color, a number, a location, a movement, and the like”)

the color and license plate number of the second vehicle.
(White, ¶ 38 “first object (such as a car for example) . . . navigation instructions may be generated for the driver which include an instruction instructing the driver to follow the first object”; ¶66 “If the bounding box is determined to be moving along the planned route, it may be determined to instruct the driver to follow the identified vehicle associated with the bounding box for example”; ¶69 “an output may comprise information relating to the identified object (e.g. car), a color of the identified object (e.g. blue), and a direction of travel or road name being navigated ( e.g. New Road). This may enable the instruction engine 340 to optionally construct an instruction to the driver such as "Turn left into New Road, following the blue car ahead" wherein the predetermined distance is the distance from the current own vehicle position to the turn).
(Heo, ¶ 321 “When the other vehicle that may be used as guidance exists, the processor 870 may analyze features of the other vehicle (S1 0 09). For example, the characteristics of the other vehicle may include a vehicle type, a model name, a color, a number, a location, a movement, and the like”)
(Heo, s1010, s1014 “CONTINUOUSLY GUIDE UNTIL VEHICLE PASSES THROUGH CORRESPONDING POINT”, finish guiding, FIG. 10, wherein the distance from start of guidance to corresponding point is predetermined and known, i.e., ¶285 – 286 “predetermined distance . . . guidance information . . . enters an area within the predetermined distance from the intersection”),

	With respect to claims 14 and 20 White discloses wherein outputting the visual clues comprises instructing the driver of the first vehicle to follow the visual clues for a predetermined time or distance, wherein the visual clues comprise the color of the second vehicle.
(White, ¶ 38 “first object (such as a car for example) . . . navigation instructions may be generated for the driver which include an instruction instructing the driver to follow the first object”; ¶66 “If the bounding box is determined to be moving along the planned route, it may be determined to instruct the driver to follow the identified vehicle associated with the bounding box for example”; ¶69 “an output may comprise information relating to the identified object (e.g. car), a color of the identified object (e.g. blue), 
White fails to disclose the visual clue comprises a license plate number of the second vehicle
However, Heo, from the same field of endeavor, discloses the visual clue of the second vehicle that is detected can be a number of the vehicle, such as a license plate number, for example. 
(Heo, ¶ 321 “When the other vehicle that may be used as guidance exists, the processor 870 may analyze features of the other vehicle (S1 0 09). For example, the characteristics of the other vehicle may include a vehicle type, a model name, a color, a number, a location, a movement, and the like”)
Accordingly, in view of the combined teachings of White and Heo it would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the system of White to also determine a visual clue of a license plate number, since Heo discloses detecting vehicle numbers and because such a number could further be used to look up various associated data such as navigation data, vehicle characteristics such as color and other related data, depending on the database searched, that could further improve vehicle following.  

PREVIOUSLY CITED PRIOR ART
US 2014/0372020 A1 (Stein) is cited to disclose:
As to claim 1, Stein teaches a navigation instructions system for generating navigation instructions for a driver of a vehicle, the system comprising (abstract):
an input interface adapted to receive (¶ 23 and Fig. 1): 
a current location of the vehicle (¶ 22, 44-45); 
a route for the vehicle from the current location to a target destination (¶ 44-46); and 
a captured image of the surrounding environment of the vehicle, the image having a field of view comprising at least part of a field of view of the driver (¶ 28, 32, 40);
an object identification unit adapted to identify an object in the captured image (¶ 46-48); and 

As to claim 2, Stein teaches wherein the object comprises a first vehicle, and wherein the generate navigation instructions for the driver include an instruction relating to the first vehicle (¶ 46-47, 69).
As to claim 3, Stein teaches wherein the object identification unit is adapted to determine a visual property of the first vehicle, and wherein the navigation instructions generated by navigation unit include a reference to the visual property of the first vehicle (¶ 46-47, 49, 69).
As to claim 4, Stein teaches further comprising an output interface adapted to generate a visible or audible output signal for communicating the generated navigation instructions to the driver (¶ 31, 69, 75 and Fig. 3).
As to claim 5, Stein teaches wherein the input interface is adapted to receive first and second images of the surrounding environment of the vehicle at first and second different times, respectively, wherein the object identification unit is adapted to identify a first object that is present in both the first and second images, and wherein the navigation unit is adapted to determine a direction of movement of the first object based on the first and second images and to generate navigation instructions further based on the determined direction of movement of the first object (¶ 51-69).
As to claim 6, Stein teaches wherein the navigation unit is adapted to determine if the direction of movement of the first object corresponds to the route for the vehicle, and, if it is determined that the direction of movement of the first object corresponds to the route for the vehicle, to generate navigation instructions for the driver which include an instruction instructing the driver to follow the first object (¶ 51-69).
As to claim 7, Stein teaches wherein the navigation unit is adapted to determine a current location of the object based on: the current location of the vehicle; and a location and dimension of the object in the image, and to generate navigation instructions for the driver further based on the current location of the object (¶ 44-48, 69).
As to claim 8, Stein teaches further comprising: a global positioning system adapted to determine a current location of the vehicle; a routing unit adapted to determining a route for the vehicle from the .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 No limiting definition is provided for “potential confusion point”. Examples in the specification include: a point where there are multiple potential paths to take (i.e., ¶10 “the highway has a four way fork (three highway splits and one off-ramp exit) coming up in a few miles and there are several surrounding surface streets surrounding the highway”); 
        2 No limiting definition is provided for “visual clue”. Examples in the specification include: “instructing the driver to follow the red car in front of the driver” (¶ 9); 
        3 No limiting definition is provided for “confusion score” although the specification indicates it relates to how easy a vehicle is for the driver to follow in view of factors such as location, speed, scale, viewing angle, visibility, own vehicle speed, and route navigation information” and could be a 1 or 0 (¶ 44). 
        4 No limiting definition is provided for “potential confusion point”. Examples in the specification include: a point where there are multiple potential paths to take (i.e., ¶10 “the highway has a four way fork (three highway splits and one off-ramp exit) coming up in a few miles and there are several surrounding surface streets surrounding the highway”); 
        5 No limiting definition is provided for “visual clue”. Examples in the specification include: “instructing the driver to follow the red car in front of the driver” (¶ 9); 
        6 No limiting definition is provided for “potential confusion point”. Examples in the specification include: a point where there are multiple potential paths to take (i.e., ¶10 “the highway has a four way fork (three highway splits and one off-ramp exit) coming up in a few miles and there are several surrounding surface streets surrounding the highway”); 
        7 No limiting definition is provided for “confusion score” although the specification indicates it relates to how easy a vehicle is for the driver to follow in view of factors such as location, speed, scale, viewing angle, visibility, own vehicle speed, and route navigation information” and could be a 1 or 0 (¶ 44).